          Case 5:13-cr-40065-DDC Document 413 Filed 08/12/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

          Plaintiff,
                                                            Case No. 13-40065-03-DDC
v.

RAYMOND ALCORTA (03),

          Defendant.


                                MEMORANDUM AND ORDER

          This matter comes before the court on prisoner Raymond Alcorta’s Motion for Reduction

in Sentence pursuant to 18 U.S.C. § 3582(c) (Doc. 407). Mr. Alcorta seeks a sentence reduction

to time served because of the COVID-19 pandemic. Id. at 1–2. The government has responded

(Doc. 408) and Mr. Alcorta has filed a Reply (Doc. 411). For reasons explained below, the court

denies Mr. Alcorta’s motion.

     I.      Background

          In November 2013, a grand jury returned a First Superseding Indictment charging Mr.

Alcorta with knowingly and intentionally conspiring to distribute more than 500 grams of

methamphetamine. Doc. 42 at 1–2. Once proved beyond a reasonable doubt, this charge

violates 21 U.S.C. §§ 841(b)(1)(A), 846, and 18 U.S.C. § 2. Id. at 2. In October 2014, a jury

convicted Mr. Alcorta on this charge and attributed more than 500 grams of methamphetamine to

his conduct. Doc. 212 at 1–2. The Presentence Investigation Report (“PSR”) calculated a total

offense level of 40 and a criminal history category of I, producing a Guidelines sentencing range

of 292 to 365 months’ imprisonment. Doc. 255 at 19 (PSR ¶ 111).
         Case 5:13-cr-40065-DDC Document 413 Filed 08/12/20 Page 2 of 10




         Mr. Alcorta objected to the PSR’s determination that he was an organizer/leader under

§ 3B1.1(a). Doc. 253 at 5–6 (¶ 14). And, he asked the court to vary downward from the

Guidelines sentencing range and impose a sentence of 120 months’ imprisonment. Id. at 7

(¶ 17). At the sentencing hearing, the court found that Mr. Alcorta’s involvement met the

standard for a manager/supervisor of the criminal activity at issue under § 3B1.1(c), but not a

leader/organizer under § 3B1.1(a). Doc. 306 at 46. The court thus applied a two-level increase

to Mr. Alcorta’s base offense level, not the four-level increase applied by the PSR. Id. This

ruling produced a total offense level of 38 and a criminal history category of I. Id. at 46–47. Mr.

Alcorta’s advisory Guidelines sentencing range was 235 to 293 months’ imprisonment. Id. at 47.

The court sentenced Mr. Alcorta to 240 months’ imprisonment, followed by five years of

supervised release. Doc. 269 at 2–3 (Judgment).

         Mr. Alcorta asserts that he currently is incarcerated at Terminal Island FCI. Doc. 407 at

1. He asserts that Terminal Island has had more than 672 positive COVID-19 cases and ten

deaths. Id. at 6. He contends he “has a life-long history of asthma, which places him at

imminent risk of serious complications or death” if he contracts COVID-19. Id. at 1. Mr.

Alcorta contends he has served approximately six years of his sentence. Id. at 2. And that he is

scheduled for release on March 7, 2031. Id.

   II.      Legal Standard

         Binding authority from our Circuit establishes that a “‘district court is authorized to

modify a [d]efendant’s sentence only in specified instances where Congress has expressly

granted the court jurisdiction to do so.’” United States v. White, 765 F.3d 1240, 1244 (10th Cir.

2014) (quoting United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996)). Title 18 U.S.C.

§ 3582(c)—commonly called the compassionate release statute—permits a court to modify a



                                                   2
        Case 5:13-cr-40065-DDC Document 413 Filed 08/12/20 Page 3 of 10




term of imprisonment but only if certain exceptions apply. For many years, these exceptions

required the Bureau of Prisons (“BOP”) to bring a motion on a defendant’s behalf. But in 2018,

the First Step Act modified the compassionate release statute, and authorized a defendant to file

his own motion for relief. First Step Act of 2018, Pub. L. No. 115-391, § A 603(b)(1), 132 Stat.

5194 (2018). This amendment authorized an inmate to make such a motion, but only after he

“has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on [his] behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

       Mr. Alcorta asserts he has exhausted his BOP remedies because he submitted a request to

his warden on May 28, 2020, received a denial on June 6, 2020, and more than 30 days elapsed

between asking the warden for compassionate release and filing his motion in federal court on

July 7, 2020. Doc. 407 at 2; Doc. 407-1 (compassionate release denial). The government

concedes that Mr. Alcorta has exhausted his administrative remedies. Doc. 408 at 9.

       Some courts have concluded § 3582(c)(1)(A)’s exhaustion requirement is jurisdictional.

See, e.g., United States v. Walker, No. 13-10051-EFM, 2020 WL 2101369, at *2 (D. Kan. May

1, 2020) (“The administrative exhaustion requirement is jurisdictional and cannot be waived.”);

United States v. Read-Forbes, No. 12-20099-01-KHV, 2020 WL 1888856, at *3–4 (D. Kan. Apr.

16, 2020) (deciding that exhaustion requirement is jurisdictional based on text, context, and

relevant historical treatment of § 3582(c)’s various subsections). But, as explained next, other

courts have concluded § 3582(c)(1)(A)’s exhaustion requirement is a claim-processing rule and

not jurisdictional. The court adopts the claim-processing approach.

       In United States v. Alam, 960 F.3d 831 (6th Cir. 2020), the Sixth Circuit treated

§ 3582(c)(1)(A)’s exhaustion requirement as a claim-processing rule, not a jurisdictional bar. Id.



                                                  3
          Case 5:13-cr-40065-DDC Document 413 Filed 08/12/20 Page 4 of 10




at 832–34. Although claim-processing rules don’t implicate the court’s subject matter

jurisdiction, the court must enforce them when properly invoked. Id. at 833. But, if not invoked,

claim-processing rules are subject to waiver and forfeiture. Id. at 834; see also United States v.

Spaulding, 802 F.3d 1110, 1130–34 (10th Cir. 2015) (Gorsuch, J., dissenting) (explaining why

“§ 3582(c) doesn’t strip the district court of any of its preexisting post-judgment jurisdiction and

is instead and again a claim-processing rule”).

          The Tenth Circuit hasn’t yet decided whether § 3582(c)(1)(A)’s exhaustion requirement

is jurisdictional. So, the court must predict how our Circuit would decide the question. The

court finds the Sixth Circuit’s decision highly persuasive and the court predicts the Tenth Circuit

would adopt its reasoning. Consistent with Alam, the court treats § 3582(c)(1)(A)’s exhaustion

requirement as a claim-processing rule.

          Because Mr. Alcorta waited 30 days after asking his warden to file a motion in federal

court, he has satisfied the exhaustion requirement of § 3582(c)(1)(A). And, even if he hasn’t, the

government explicitly has waived any objections to the exhaustion requirement. So, the court

now turns to the substance of Mr. Alcorta’s motion.

   III.      Discussion

             A. The court exercises its discretion when deciding whether “extraordinary and
                compelling reasons” exist.

          Section 3582(c)(1)(A) authorizes district courts to reduce a term of imprisonment if,

“after considering the factors set forth in Section 3553(a) to the extent that they are applicable,”

the court finds that (i) “extraordinary and compelling reasons warrant such a reduction” and (ii)

“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).




                                                  4
        Case 5:13-cr-40065-DDC Document 413 Filed 08/12/20 Page 5 of 10




       The Sentencing Commission’s applicable policy statement is found in U.S.S.G. § 1B1.13.

United States v. Beck, 425 F. Supp. 3d 573, 578 (M.D.N.C. 2019). As pertinent here, this policy

statement provides that the court may reduce a term of imprisonment, after considering the

§ 3553(a) factors, if (1) “[e]xtraordinary and compelling reasons warrant the reduction,” (2)

“[t]he defendant is not a danger to the safety of any other person or the community,” and (3)

“[t]he reduction is consistent with this policy statement.” U.S.S.G. § 1B1.13.

       Application Note 1 to § 1B1.13 provides that extraordinary and compelling reasons exist

“under any of the [four] circumstances set forth below” in (A) through (D). Id. § 1B1.13

application notes 1. Subdivision (A) of Note 1 provides that the medical condition of a prisoner

may qualify him for compassionate release, if (i) he is suffering from a terminal illness, or (ii) he

is suffering from a serious physical or medical condition that “substantially diminishes” his

ability to provide self-care within the prison and he is not expected to recover. Id. § 1B1.13

application notes 1(A). Subdivisions (B) and (C) apply to age and family circumstances not

invoked here. Subdivision (D) supplies a catchall provision: it applies when “[a]s determined by

the Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions (A) through

(C).” Id. § 1B1.13 application notes 1(D).

       Mr. Alcorta plainly does not qualify under two of the four subdivisions in Note 1. He

doesn’t qualify under either of the two prongs described in Subdivision (A). Nothing suggests

Mr. Alcorta “is suffering from a terminal illness”—prong (i)—or, as prong (ii) requires, that he

has contracted a “serious physical or medical condition” and he “is not expected to recover




                                                  5
         Case 5:13-cr-40065-DDC Document 413 Filed 08/12/20 Page 6 of 10




from” it.1 § 1B1.13 application notes 1(A). He is not 65 years old (Subdivision (B)) and nothing

suggests that the “family circumstances” provisions in addressed in Subdivision (C) applies.

        This leaves Subdivision (D). The guidance in this subsection advises that § 1B1.13

applies when “[a]s determined by the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C)” of application note 1.2 Id. § 1B1.12 application notes 1(D).

        A few courts have ruled that only the BOP may invoke the catchall provision of

subdivision (D). United States v. Jackson summarized the reasoning of one such decision:

        Congress gave the Sentencing Commission the mandate to decide what constitutes
        an extraordinary and compelling reason; the [First Step Act] did not expand the
        criteria for finding such a reason, but merely allowed defendants to file motions;
        there can be no relief under this statute without consistency with the policy
        statement; and the policy statement does not presently provide for a court
        determination of other reasons.

United States v. Jackson, No. 08-20150-02-JWL, 2020 WL 2812764, at *3 (D. Kan. May 29,

2020) (citing United States v. Lynn, No. 89-0072-WS, 2019 WL 3805349, at *2–4 (S.D. Ala.

Aug. 13, 2019)). But an “overwhelming majority of courts” have rejected this approach. Id.

They instead have “concluded that a court may make the necessary determination that other

circumstances warrant relief under this statute.” Id. (citations omitted). In other words, “[w]hile

the old policy statement provides helpful guidance, it does not constrain the [c]ourt’s




1
       Prong (ii) also applies to “serious functional or cognitive impairment” and “deteriorating physical
or mental health because of the aging process.” § 1B1.13 application notes 1(A)(ii). Mr. Alcorta’s
motion does not invoke these alternatives.
2
       As explained above, in Section II, § 3582 used to permit the BOP—but not inmates—to file a
compassionate release motion. But the First Step Act broadened § 3582, so an inmate now can file a
motion. See First Step Act of 2018, Pub. L. No. 115-391, § A 603(b)(1), 132 Stat. 5194 (2018). The
Sentencing Commission hasn’t revised § 1B1.13 of the Guidelines since that amendment and so, the
language used in this Guidelines provision still requires a motion by the BOP. See United States v.
Jackson, No. 08-20150-02-JWL, 2020 WL 2812764, at *3 (D. Kan. May 29, 2020).

                                                    6
           Case 5:13-cr-40065-DDC Document 413 Filed 08/12/20 Page 7 of 10




independent assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence

reduction under § 3582(c)(1)(A)(i).” Beck, 425 F. Supp. 3d at 579; see also Jackson, 2020 WL

2812764, at *3 (assuming, for purposes of deciding the motion, that court is not limited to

circumstances set forth in subdivisions (A) through (C)); United States v. O’Bryan, No. 96-

10076-03-JTM, 2020 WL 869475, at *2 (D. Kan. Feb. 21, 2020) (“In the wake of the First Step

Act, numerous courts have recognized the court can determine whether extraordinary and

compelling reasons exist to modify a sentence—and may do so under the ‘catch all’

provision . . . .”); United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex. 2019) (concluding

that the correct interpretation of § 3582(c)(1)(A) is that when a defendant brings a motion for a

sentence reduction under the amended provision, the court can determine whether extraordinary

and compelling reasons—outside those delineated in subdivisions (A)–(C)—warrant granting

relief).

           The court joins this prevailing view, concluding that it may decide whether

“extraordinary and compelling reasons” warrant compassionate release.

              B. Mr. Alcorta has not established that “extraordinary and compelling reasons”
                 warrant compassionate release.

           Mr. Alcorta contends he “has a life-long history of asthma,” increasing his risk of

complications or death should he contract COVID-19. Doc. 407 at 1. He asserts his asthma

“substantially diminishes [his] ability to provide self-care” while incarcerated because he lacks

access to “safe and sanitary conditions” to limit his virus exposure. Id. at 12–13.

           The government concedes that Mr. Alcorta’s asthma “qualifies as an extraordinary and

compelling circumstances for this [c]ourt’s consideration of a sentence reduction.” Doc. 408 at

16–17. But, the government argues, Mr. Alcorta’s medical records “report that he is currently

fine” and needs his inhaler only rarely. Id. at 17. The government contends the court should not

                                                    7
         Case 5:13-cr-40065-DDC Document 413 Filed 08/12/20 Page 8 of 10




“reward” Mr. Alcorta with a sentence reduction. Id. Mr. Alcorta replies that reducing his

sentence is not a “windfall,” given the circumstances of the COVID-19 pandemic. Doc. 411 at 3.

Mr. Alcorta also reports he “regularly require[s] the use of his inhaler,” sometimes even

“multiple times” in a day. Id. at 6.

        To be sure, it is regrettable that Mr. Alcorta is incarcerated during this pandemic. It is

also regrettable that he suffers from an asthma condition. But the court isn’t convinced that this

condition qualifies him for release. The court reaches this conclusion “after considering the

factors set forth in [18 U.S.C.] § 3553(a) to the extent they are applicable”—the rubric

§ 3582(c)(1)(A) instructs the court to follow. Four of those statutory sentencing factors are

particularly germane here. The next four paragraphs discuss them.

                1. Nature and Circumstances of the Offense3

        On April 27, 2013, police arrested drug couriers Javier Vega and Karmin Salazar near

Russell, Kansas. United States v. Alcorta, 853 F.3d 1123, 1129 (10th Cir. 2017). Mr. Vega gave

police permission to search his car, and officers discovered four pounds of methamphetamine

hidden in a fake automotive battery. Id. Police also seized five mobile phones and various

documents from the car. Id. Two months later, police arrested Adrienne and Angela Lopez near

Liberal, Kansas, after finding four pounds of methamphetamine in their car after a traffic stop.

Id. Police also seized mobile phones and various documents from their car. Id.

        After listening to recorded phone calls from prison, police learned the two deliveries were

connected. Id. The recordings, text messages on the seized mobile phones, and seized



3
        Some of the facts discussed in parts 1–4 come from the PSR. Mr. Alcorta did not object to any
aspect of the report relied on in this Order. Doc. 255 at 22 (PSR ¶ 135). Other facts come from Mr.
Alcorta’s direct appeal to the Tenth Circuit, where he challenged the sufficiency of the evidence against
him.


                                                     8
        Case 5:13-cr-40065-DDC Document 413 Filed 08/12/20 Page 9 of 10




documents with Mr. Alcorta’s name on them connected Mr. Alcorta to the conspiracy. Id. at

1129–31. The Tenth Circuit reviewed the sufficiency of the evidence against Mr. Alcorta,

holding that “a reasonable juror could be convinced beyond a reasonable doubt that [Mr.

Alcorta] was an integral part, probably the leader, of a conspiracy to distribute

methamphetamine.” Id. at 1136–37.

       To conclude with the obvious, Mr. Alcorta committed a serious felony offense. The

nature and circumstances of this offense do not favor Mr. Alcorta’s motion.

               2. History and Characteristics of the Defendant

       Before this offense, Mr. Alcorta had minimal criminal history. Doc. 255 at 14–15 (PSR

¶¶ 73–78). Other than a few relatively minor traffic infractions, Mr. Alcorta had one prior

California Superior Court conviction involving methamphetamine. Id. He received a 180-day

custody sentence followed by three years of probation for that conviction. Id. at 15 (PSR ¶ 78).

       Mr. Alcorta suffers from an asthma condition. Because of his health condition and

minimal criminal history, this factor favors Mr. Alcorta’s request.

               3. The Need for the Sentence to Reflect the Offense’s Seriousness, to Provide
                  Just Punishment, and to Afford Adequate Deterrence to Criminal
                  Conduct

       When the court sentenced Mr. Alcorta, it adhered to the statutory mandate that it impose

a sentence that was “not greater than necessary.” Mr. Alcorta received a significant but, in

context, appropriate sentence. Reducing that sentence by more than 70% would produce a

sentence that no longer reflects the seriousness of Mr. Alcorta’s criminal conduct. Likewise,

such a reduced sentence no longer would furnish adequate deterrence to criminal conduct or

provide just punishment. These factors weigh against Mr. Alcorta’s motion.

               4. The Sentencing Range Established for the Applicable Category of
                  Offense Committed by the Applicable Category of Defendant

                                                 9
        Case 5:13-cr-40065-DDC Document 413 Filed 08/12/20 Page 10 of 10




        Reducing Mr. Alcorta’s sentence to the time he has served so far would reduce it well

below the applicable Guidelines range. No new circumstance justifies such a disparity.4

            C. Conclusion

        In sum, the pertinent sentencing factors in 18 U.S.C. § 3553(a) do not favor the reduction

Mr. Alcorta’s motion seeks. Indeed, the primary factor favoring his request is the fact that he

regrettably suffers from an asthma condition. The court recognizes that this condition has the

potential to increase the severity of the sentence beyond the 240 months already imposed.

United States v. Mel, No. CR TDC-18-0571, 2020 WL 2041674, at *3 (D. Md. Apr. 28, 2020)

(“The fact that Mel has been incarcerated . . . during a serious outbreak of COVID-19 inside the

facility sufficiently increased the severity of the sentence beyond what was originally anticipated

. . . .”). But these factors haven’t increased the sentence’s severity to the point where an

approximately 72-month custody sentence is sufficient. The court thus denies Mr. Alcorta’s

Motion for Sentence Reduction under 18 U.S.C. § 3582(c) (Doc. 407).

        IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Alcorta’s Motion for

Sentence Reduction pursuant to 18 U.S.C. § 3582(c) (Doc. 407) is denied.

        IT IS SO ORDERED.

        Dated this 12th day of August, 2020, at Kansas City, Kansas.

                                                          s/ Daniel D. Crabtree
                                                          Daniel D. Crabtree
                                                          United States District Judge




4
         The court is mindful of the other factors identified by § 3553(a). They are not pertinent, however,
to the current motion.

                                                    10
